ORDER
PER CURIAM.
Honorable Mark A. Mertens, et al., appeal from the judgment granting a declaratory judgment to rezone. Honorable Mertens, et al., assert that the trial court erred and that the judgment was against the weight of the evidence. No error of law appears and an opinion would have no precedential value. The parties have, however, been furnished with a memorandum for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).